DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/575,782 last filed on June 21st, 2021.
Claims 1-4, 6-12, 14, 19, and 21 were amended.
Claims 1-19 and 21 remain pending and have been examined, directed to method and system for processing coherent data.

Upon further review of the latest interview discussions and in view of the latest claim amendments along with the applicant’s representative’s response, the examiner has updated the response with a new combination of references that more readily teaches and/or suggests of the claimed concepts.  A new primary reference related to vehicular CAN networks was found more readily applicable and the reliance on Horvath is currently removed.  
The previous 112(f) issue is resolved and the 112(b) rejection against those related claims 1, 2, 4, and 11 are removed.
The clear meaning of the term “including” as intended is not a clear response.  See the new 112(d) issue with respect to claims 1 and 21.

The remaining dependent claims were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 8 is objected to because of the following informalities:  
As to claim 8, in the first limitation, the phrase “the most recently received frames” needs to updated to “…the most recently received CAN frames…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
More specifically, from claim 1, the claimed scope already establishes that the CAN signal includes two separate CAN frames.  Typically, transitional phrases use terminology like “comprising” or “consisting essentially of” or “consisting of”, and here we are using “including” or “encompassing.”  If the intent was to interpret the phrase to be a signal that contains both CAN frames in claim 1, then the dependent claim 21 does not further limit down the scope, as “a CAN signal that encompasses the same two separate CAN frames” remains the same.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0099926 A1 to Lee et al. (“Lee”) in view of U.S. Patent Publication No. 2010/0150176 A1 to Yakashiro, Masataka (“Yakashiro”).

As to claim 1, Lee discloses a method for processing coherent data, the method comprising:
obtaining a data signal comprising an amount of the coherent data, wherein the amount of the coherent data is greater than a capacity limit of a single controller area network (CAN) frame (¶¶ 27-30, 32 - Lee discloses of a known issue with transmitting or receiving messages, followed by a message authentication code (MAC), that leads to latency or other issues.  Therefore, from there, Lee discloses of a solution of sending messages with a divided MAC data, across two or more CAN frames);
splitting the coherent data into two separate CAN frames (¶¶ 28 and 32 – In one example related to Figure 2, the MAC data is split into two (241 and 242) and placed into two separate sequential CAN frames.  This concept can be expanded upon, into more than just 2 pieces);
applying a same coherency number to the two separate CAN frames (¶¶ 32-33 and Figure 3 – the MAC data (320) gets converted and split, into multiple subsections, which can then have a new label.  So in one example, MAC data 320 gets converted into divided MACs 340’ and then into MACs 361 and 369 which are inserted into separate ; 
transmitting a CAN signal including the two separate CAN frames to a receiving module (¶¶ 27-28, 32-33,  and Figures 1-3 – a message can be sent over the CAN between a sender and receiver, involving the separate CAN frames with the split MAC data alongside it);
determining whether the two separate CAN frames match based on the same coherency number (Examiner’s Note: This limitation feature/step also does not clearly specify who or which component is performing this “determination” process.  Seeing as the next “step” requires the results from this determination process, before the data or frames are transmitted onwards to a destination (or downstream logic).  Therefore, the examiner is interpreting this step as being performed at the previously introduced or intermediary “receiving module” before an actual destination point (i.e., “downstream logic”).
With that broad interpretation in mind and following the above steps and interpretation, Lee discloses of a receiver and an authentication process to check the received subblocks to see if the original MAC data value is obtained, e.g., ¶¶ 38-41 and Figure 3); and
when the two separate CAN frames match, outputting the two separate CAN frames to downstream logic (Examiner’s Note: The term “downstream logic” is not 
Following the above steps and interpretations, this limitation feature would only suggest that in the scenario of everything going smoothly and the CAN frames are received and the MAC value is authenticated without errors, this step would simply be interpreted as passing along the CAN frames or message to the next downstream component or receiving logic.
While Lee discloses of transmitting and receiving the CAN frames and performing the authentication, verification process on the receiving side, Lee does not expressly further focus on the downstream logic. 
Yakashiro more expressly discloses of a similar environment in vehicle CAN systems and furthermore of describes how the transmitted frames can be transmitted in a “downstream” direction, from a (sensory) source, to a buffer, and then further “downstream” such as with alerts or notifications to another part of the systems and/or dealing with retransmissions (e.g., Yakashiro: Figs 5-8)
 Based upon Yakashiro’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Yakashiro’s teachings within Lee’s overall system and teachings as the overall resulting combined system would have more of the surrounding structure within vehicle’s CAN networks and helps with improving error detection and corrections.

claim 2, Lee further discloses the method of claim 1 wherein
obtaining the data signal comprises reading or sampling vehicle sensor data from a vehicle sensor with a transmitting module within a vehicle, wherein the vehicle sensor data is the coherent data (Lee ¶ 24 – Lee’s disclosure is directed to vehicular CAN data );
transmitting the CAN signal including the two separate CAN frames to the receiving module comprises transmitting the two separate CAN frames from the transmitting module to a receiving module within that same vehicle (Lee ¶¶ 27-30 and 32-33 and Figures 2 and 3 – The transmitted messages include the data and the split MAC data values within each frame);
the receiving module determines whether the two separate CAN frames match based on the same coherency number and outputs the two separate CAN frames to the downstream logic when the two separate CAN frames match (Lee ¶¶ 38-41 – the receiving side can determine and authenticate the divided MAC subblocks); and
the method further comprises processing the coherent data from the two separate CAN frames for use in the downstream logic and operating the vehicle based on that downstream logic (Following claim 1, Lee in view of Yakashiro more expressly discloses of a resulting combined system that can process and check the divided MAC values before passing it on “downstream” and how that can be enacted upon within the vehicular network, whether it would lead to alerts/notifications and/or retransmissions).
See the previously stated reasons for combining Lee and Yakashiro.

As to claim 4, Lee further discloses the method of claim 1 wherein applying the same coherency number to the two separate CAN frames occurs simultaneously with transmitting the signal including the two separate CAN frames to the receiving module (Lee ¶¶ 32-33 – Lee discloses of how the MAC value is generated and split and inserted across multiple two or more CAN frames, before transmissions).

As to claim 5, Lee further discloses the method of claim 4 wherein the same coherency number is selected based on a time that the coherent data is obtained (Lee ¶¶ 45-46 and 33 -  time sensitive data, and also the MAC value is generated at the time of transmitting a data message).

As to claim 6, Lee further discloses the method of claim 1 further comprising:
adding the two separate CAN frames to a buffer populated with a selected number of most recently received CAN frames (While Lee does not expressly disclose of a cache or buffer, Yakashiro more expressly discloses of a receiving buffer for receiving the messages or frames, which would obviously contain the latest frames, and it’s those latest received data frames with the divided MAC values that are checked for authentication and/or errors within the buffers, e.g., Lee: ¶¶ [0032-33] and [0038-41] and Yakashiro: ¶¶ [0046-47] and [0051]); and
when the two separate CAN frames do not match, identifying a selected CAN frame from the two separate CAN frames and searching the buffer for a matching CAN frame from the most recently received CAN frames (Once again, following the previous step(s) and interpretations, while Lee discloses of examples of mismatch scenarios, Lee does not further elaborate on checking within a messaging cache or buffer.
Yakashiro more expressly discloses of being able to detect errors and correct them via different approaches that may involve retransmissions when the identifiers do not match, such that the corrected frame(s) are sent and received at the buffer, e.g., Yakashiro: ¶¶ [0051], [0060-65], [0079-80] and Figure 6).
Based upon Yakashiro’s teachings, once again, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine Yakashiro’s teachings as Yakashiro more expressly explains how various error situations can be resolved within when a mismatch occurs within a receiving buffer, all within a CAN environment.  One of ordinary skill in the art would be motivated to combine the teachings as in addition to improved reliability and validity, Yakashiro’s teachings provides multiple ways of resolving errors with the potential towards reducing unnecessary re-transmissions.

As to claim 7, Lee further discloses the method of claim 6 further comprising:
identifying the matching CAN frame from the most recently received CAN frames (Following claims 1 and 6’s examples and interpretations, once again while Lee  does not elaborate on a most recently received set of CAN frames, Yakashiro more expressly discloses of checking the cache/buffer(s) for possible errors, such as from ; and 
outputting the selected CAN frame and the matching CAN frame to the downstream logic (Yakashiro discloses of sending for a re-transmission if necessary, and the output would go towards alerting/updating the next destination component,  Yakashiro: ¶¶ [0051], [0060-65], [0079-80] and Figure 6).
See the previously stated reasons for combining Lee and Yakashiro.

As to claim 8, Lee further discloses the method of claim 6 further comprising:
confirming that the most recently received frames do not include a matching CAN frame (see below); and 
setting a coherency error indication (Following claim 1 and 6’s examples and interpretations, Lee discloses of a scenario of checking for error or mismatch MAC data values (e.g., Lee: ¶¶ [0038] and [0043-44]), but not necessarily within the most recently received frames within a cache or buffer. 
Yakashiro further supplements this as Yakashiro more expressly discloses of various scenarios such of when an error or mismatch is detected and the system works on resolving it via different scenarios, including applying an receiving error indication, until resolved, e.g., Yakashiro: ¶¶ [0013-14], [0053-54] and Figures 7 and 8 and related paragraphs regarding different error states).
See the previously stated reasons for combining Lee and Yakashiro.

claim 9, Lee further discloses the method of claim 6 further comprising analyzing the most recently received CAN frames to identify an expected coherency number or range of coherency numbers (Following claims 1 and 6, Yakashiro more expressly discloses of checking a buffer for the latest received frames and having a component like a comparator to check for relevant data like Lee’s divided MAC data values or any other type of expected values/identifiers of the frames, e.g., Lee: ¶¶ [0038-39], [0043-44] and Yakashiro: ¶¶ [0051], [0060-65], [0079-80] and Figure 6).
See the previously stated reasons for combining Lee and Yakashiro.

As to claim 10, Lee further discloses the method of claim 9 wherein the coherency number of each of the two separate CAN frames is compared to the expected coherency number or range of coherency numbers (Following claims 1, 6, and 9, Lee discloses of the receiver can evaluate and calculate the MAC value from the sub-divided portions to authenticate the received CAN frames, e.g., Lee: ¶¶ [0038-40]).

As to claim 11, see the similar corresponding rejection of claim 1 and additionally Lee further discloses a system for processing coherent data, the system comprising: 
a communications network coupled by a communication bus (e.g., Lee: ¶¶ [0024] and [0027] – vehicle CAN, or Yakashiro: ¶ [0007] and Figs. 1 and 9);
a transmitting module configured to (i) obtain a data signal comprising an amount of the coherent data, wherein the amount of the coherent data is greater than a capacity limit of a single controller area network (CAN) frame (Lee ¶¶ 32-33 - , to (ii) transmit a CAN signal including the coherent data split between two separate CAN frames (Lee ¶¶ 32-33 and Figure 2 and 3), and (iii) apply a same coherency number to the separate CAN frames, wherein the transmitting module comprises transmitting processing circuitry (Lee ¶¶ 32-33 and Figure 2 and 3 – the split MAC values would have the same subblock identifiers);
a receiving module including a buffer for storing a selected number of most recently received CAN frames, wherein the receiving module comprises receiving processing circuitry (Lee: ¶¶ 38-41 - Lee discloses of a receiver that can store at the very least, the present instance (which is also the most recently received set) of CAN frames to evaluate and authenticate); and
an alignment module for matching frames based on the coherency number of each CAN frame, wherein the alignment module comprises alignment processing circuity (Lee: ¶¶ 38-41 – the receiver side can perform authentication of matching up the subblock MAC values to get to the original MAC value.
Additionally, Yakashiro’s comparator component for example performs a similar functionality to an “alignment module” with respect to matching up the value or identifier of the received frames, (e.g., Yakashiro: ¶¶ [0051], [0060-70], [0079-80] and Figure 6]).
See the previously stated reasons for combining Lee and Yakashiro.

claim 12, Lee further discloses the system of claim 11 further comprising a vehicle sensor configured to monitor operating conditions or performance of or at a vehicle component, wherein the vehicle sensor provides that data signal comprising the amount of coherent data (Lee Figures 1-3 and ¶ [0024]).

As to claim 14, see the similar corresponding rejections of claims 1 and 4.

As to claim 15, see the similar corresponding rejection of claim 5.

As to claim 16, see the similar corresponding rejection of claim 6.

As to claim 17, see the similar corresponding rejection of claim 8.

As to claim 18, see the similar corresponding rejection of claims 9 and 10.

As to claim 19, see the similar corresponding rejection of claim 1.

As to claim 21, Lee further discloses the method of claim 1 wherein the CAN signal encompasses the two separate CAN frames (Lee ¶¶ 27-28, 32-33, and Figures 1-3 – a message can be sent over the CAN between a sender and receiver, involving the separate CAN frames with the split MAC data alongside it).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0099926 A1 to Lee in view of U.S. Patent Publication No. 2010/0150176 A1 to Yakashiro and further in view of U.S. Patent Publication No. 2020/0076643 A1 to Wojciechowski et al. (“Wojciechowski”).

As to claim 3, Lee further discloses the method of claim 1 wherein applying the same coherency number to the two separate CAN frames comprises selecting the same coherency number from a bit-limited rolling counter value (Following claim 1, Lee does not expressly disclose of a rolling bit counter and Yakashiro discloses of counters related to only detected errors and not necessarily associated with each transmission of frames according to some coherent value/identifier. 
Wojciechowski more expressly discloses of using counters as they are applied to the data frames as they are transmitted and in accordance with the timing, (e.g., Wojciechowski: ¶¶ [0023] and [0031]).
Based upon Wojciechowski’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Wojciechowski’s teachings of using counters within Lee’s overall system and teachings as the overall resulting combined system would have improved reliability and validity in tracking the transmitted packets/frames.

As to claim 13, see the similar corresponding rejection of claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455